Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Withdrawn claims 38-40 are rejoined with the allowed claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a cartridge having a sonicator vessel and pipette tip that is inserted into a device having an solenoid that urges a sonicator tip towards the vessel wall when activated.
Neely et al. (US 2012/0164644) teach a system comprising a cartridge containing a sonicator vessel, a pipette tip and reagents for detection of an analyte and a device that receives the cartridge and has a solenoid to performs sonication.  Neely et al. fail to teach the sonicator having a sonicator tip, wherein the sonicator tip is disposed such that it is urged toward the vessel wall when the solenoid is activated.
Yuan et al. (US 2006/0121603) which teach a device comprising solenoid that moves a sonicator tip away from a vessel when activated (col. 5, lines 19-67 and col. 6, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MELANIE BROWN/Primary Examiner, Art Unit 1641